       CASE 0:11-cv-03659-DWF-TNL Doc. 1138 Filed 02/26/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



Kevin Scott Karsjens, et al.,                            Civil No. 11-3659 (DWF/TNL)

                     Plaintiffs,

v.                                                    ORDER FOR REASSIGNMENT
                                                             OF RELATED CASES

Emily Johnson Piper, et al.,

                     Defendants.


Daniel Larsen, et al.,                                      Civil No. 21-0568 (PJS/HB)

                     Plaintiffs,

v.

State of Minnesota, et al.,

                     Defendants.



       Case No. 11-CV-3659 (DWF/TNL) having been assigned to Judge Donovan W.

Frank and Magistrate Judge Tony L. Leung, and Case No. 21-CV-0568 (PJS/HB) having

later been assigned to Judge Patrick J. Schiltz and Magistrate Judge Hildy Bowbeer, said

matters being related cases,

       IT IS HEREBY ORDERED that Case No. 21-CV-0568 (PJS/HB) be assigned to

Judge Donovan W. Frank and Magistrate Judge Tony L. Leung, nunc pro tunc, by use of

a space on the appropriate list of the automated case assignment system, and the Clerk of
       CASE 0:11-cv-03659-DWF-TNL Doc. 1138 Filed 02/26/21 Page 2 of 2




Court is directed to void and reuse a card on the same list pursuant to this Court’s

Assignment of Cases Order filed January 10, 2020.

       IT IS FINALLY ORDERED that a copy of this order shall be filed in each of the

above respective files.



Dated: February 26, 2021                         s/Donovan W. Frank
                                                 Donovan W. Frank
                                                 United States District Court


Dated: February 26, 2021                         s/Patrick J. Schiltz
                                                 Patrick J. Schiltz
                                                 United States District Court




                                             2
